                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


JEFFERY PONDE,

             Plaintiff,

      V.                                                CV 119-132


TED EDWIN PHILBIN, Warden;
LARRY REDD, Deputy Warden;
OFFICER BULLIT; and
OFFICER JORDAN,

             Defendants.



                                         ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice as a sanction for Plaintiffs abuse of the judicial

process, and CLOSES this civil action.

      SO ORDERED this                    of October, 2019, at Augusta, Georgia.




                                          J. RAt^L HAI^L,tHIEF JIJDGE
                                          UNiWd STATES DISTRICT COURT
                                           lOUTHERN DISTRICT OF GEORGIA
